                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 KEVIN ORTIZ-BROOKS,

   Petitioner,                                        CIVIL NO. 17-1376 (DRD)
                                                      (Criminal Case No. 12-560 (DRD))
      v.

 UNITED STATES OF AMERICA,

    Defendant.



                                     OPINION AND ORDER

       Pending before the Court is Kevin Ortiz-Brook’s (hereinafter “Petitioner” or “Ortiz-

Brooks”) Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody (Dkt No. 1). Respondent, the United States of America (hereinafter, the

“Government”) filed its respective response in opposition thereto. (Dkt. No. 14).

       For the reasons stated herein, the Court DENIES Petitioner’s Motion to Correct Sentence

Under 28 U.S.C. § 2255. (Dkt. No. 1)

                                I.     FACTUAL BACKGROUND

       On July 19, 2012, Petitioner was charged with aiding and abetting a carjacking in violation

of 18 U.S.C. §2119 (1), (hereinafter “Count One”) and aiding and abetting in the possession of a

firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924 (c)(1)(A) (hereinafter

“Count Two”). See Crim No. 12-560 at Dkt. No. 15 Indictment.

       Petitioner pled guilty to Counts One and Two of the Indictment. See Crim No. 12-560 at

Dkt. No. 105 Second Amended Judgment. Accordingly, on June 4, 2013, Petitioner was sentenced

to sixty-six (66) months as to Count One, and eighty-four (84) months as to Count Two, to be

served consecutively with each other for a total term of imprisonment of one hundred and fifty
(150) months. Id. Upon release from imprisonment, the Petitioner would be on supervised release

for a term of three (3) years as to Count One, and five (5) years as to Count Two, to be served

concurrently with each other. Id.

       On March 19, 2017, the Petitioner timely initiated the instant matter pursuant to 28 U.S.C.

§ 2255 (Dkt. No. 1) claiming that the Supreme Court’s decision in Johnson v. United States, 135

S. Ct. 2551 (2015) (hereinafter, Johnson II) struck down for vagueness the residual clause of the

Armed Career Criminal Act (hereinafter ACCA), 18 U.S.C. § 924(e)(2)(B)(ii). The same opinion

invalidates the similarly worded residual clause of 18 U.S.C. § 924(c)(3)(B). See Dkt. No. 1. On

July 12, 2018, the Government filed a Response (Dkt. No. 14) in opposition thereto, arguing that

§ 924(c)(3)(B) (hereinafter, “§ 924’s residual clause”) is not unconstitutionally vague and that, in

the alternative, Count Two should subsist because it falls under the § 924(c)(3)(A) (hereinafter, “§

924’s force clause”).

                                          II.     ANALYSIS

        Under § 2255, a prisoner prevails on his motion to vacate, set aside, or correct a sentence

if the petitioner proves one of the following: (i) “the sentence was imposed in violation of the

Constitution or laws of the United States,” (ii) “the court was without jurisdiction to impose such

sentence,” (iii) “the sentence was in excess of the maximum authorized by law,” or (iv) the

sentence “is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a).

       Petitioner’s § 2255 action is based on his contention that (1) § 924(c)’s residual clause is

unconstitutionally vague after Johnson II; and (2) that the crime of violence charged along with

violations to § 924 (c), that is, aiding and abetting a carjacking, fails to categorically qualify as a

crime of violence under §924(c)’s force clause.




                                                  2
        Petitioner relies on Welch, wherein the Court held that Johnson constitutes “a substantive

decision and so has retroactive effect in cases on collateral review.” Welch v. United States, 136

S. Ct. 1257, 1265 (2016). Johnson II, in turn, held the residual clause of the ACCA, 18 U.S.C.

§ 924(e)(2)(B), was unconstitutionally vague. Johnson v. United States, 135 S. Ct. 2551 (2015).

The Supreme Court found the residual clause left “grave uncertainty about how to estimate the

risk posed by a crime” because it tied “the judicial assessment of risk to a judicially imagined

‘ordinary case’ of a crime, not to real-world facts or statutory elements.” Id. at 2253. It also found

the clause left “uncertainty about how much risk it takes for a crime to qualify as a violent felony.”

Id. at 2254. Petitioner sustains that these two holdings apply to his conviction under § 924(c) for

aiding and abetting in a carjacking.

        Recently, the Supreme Court determined that § 924(c)’s residual clause, which defined a

crime of violence as “that by its nature, involv[ing] a substantial risk that physical force against

the person or property of another may be used in the course of committing the offense”,1 “provides

no reliable way to determine which offenses qualify as crimes of violence and thus is

unconstitutionally vague”. United States v. Davis, 139 S. Ct. 2319, 2324 (2019). Rejecting the

Government’s proposed use of a case-specific approach,2 and noting that “there’s no material

difference in the language or scope of [the residual clauses in 18 U.S.C. § 16 and 18 U.S.C. §

924(c)(3)]”,3 the Supreme Court adopted its holdings from both Johnson II and Dimaya,4 and

upheld the Fifth Circuits’ “conclusion that § 924(c)(3)(B) is unconstitutionally vague.” Davis, 139

S. Ct. at 2336.




1
  18 U.S.C. § 924(c)(3)(B).
2
  See Id. at 2329-30.
3
  Id. at 2326.
4
  In Sessions v. Dimaya, 137 S.Ct. 1204 (2018), the Supreme Court held that the residual clause contained in 18
U.S.C. § 16 was unconstitutionally vague.

                                                         3
        Pursuant to Section 924(c), it is a crime for “any person, who during and in relation to any

crime of violence . . . use[] or carr[y] a firearm, or who in furtherance of any such crime possesses

a firearm[.]” 18 U.S.C. § 924(C)(1)(A). Further, Section § 924(c) defines a crime of violence under

the force clause as “an offense that is a felony and has as an element the use, attempted use, or

threatened use of physical force against the person or property of another.” 18 U.S.C.

§924(c)(3)(A).

        The First Circuit has recently held that aiding and abetting a Hobbs Act robbery is a crime

of violence under § 924(c)’s force clause, while holding that an aider and abettor is punishable as

a principal, and thus no different for purposes of the categorical approach than one who commits

the substantive offense. See United States v. García-Ortiz, 904 F.3d 102 (2018). Thus, for the

purposes of the instant Petition, Ortiz-Brooks is punishable as a principal and no different from

the defendant who committed the substantive offense.

        The First Circuit further explained that,

        To assess whether a predicate crime qualifies as a ‘crime of violence’ under the force clause
        of § 924(c), ‘we apply a categorical approach. That means we consider the elements of the
        crime of conviction, not the facts of how it was committed, and assess whether violent
        force is an element of the crime.

United States v. Cruz-Rivera, 904 F.3d 63, 66 (1st Cir 2018)(quoting United States v. Taylor, 848

F.3d 476, 491 (1st Cir.), cert. denied, ____ U.S. ____, 137 S. Ct. 2255, 198 L.Ed.2d 689 (2017).

        Moreover, the federal carjacking statute provides that “[w]hoever, with the intent to cause

death or serious bodily harm takes a motor vehicle that has been transported, shipped, or received

in interstate or foreign commerce from the person or presence of another by force and violence or

by intimidation, or attempts to do so, shall . . . be fined under this title or imprisoned not more than

15 years or both.” 18 U.S.C. §§ 2119, 2119(1) (Emphasis ours). Thus, the elements of the offense

of carjacking under § 2119 require that the Government prove that the defendant committed said

                                                    4
offense “with the intent of causing death or serious bodily harm”. See Id. Petitioner contends that

the aforementioned statute does not satisfy § 924(c)(3)(A)’s force clause because “(1) the offense

can be committed by intimidation, which does not require violent force, (2) aiding and abetting

does not require the use of violent force, and (3) the statute is indivisible, meaning we must

presume the most innocent conduct proscribed by the federal carjacking statute formed the basis

of the conviction.” (Dkt. No. 1 at pp. 11-14)

          Herein, “if this matter had proceeded to trial, the United States would have presented the

testimony of agents of the Federal Bureau of Investigations and the Puerto Rico Police Department,

and the victims, along with physical and documentary evidence. With said evidence, the

Government would have proven beyond a reasonable doubt that on or about July 11, 2012, Ortiz-

Brooks aiding and abetting co-defendants with the intent to cause death or serious bodily harm,

did take a motor vehicle from the person or presence of EJL, that is, a 2000 Ford Explorer, bearing

license     plate    number     ECG-168,      and       Vehicle   Identification   Number    (VIN):

1FMZU62E2YUB84011. Namely, the Government would have demonstrated that Ortiz-Brooks

brandished a black colored handgun, which was used to take the motor vehicle from EJL by force,

violence, and intimidation. Furthermore, the Government would have proven that EJL was

abducted and suffered bodily injury. The Government would have also shown that the motor

vehicle has been transported, shipped, and received in interstate and foreign commerce.” See Crim

No. 12-560 Plea Agreement Statement of Facts at Dkt. No. 58 at pp. 11-12.

          Herein, Petitioner pled guilty to aiding and abetting a carjacking offense and aiding and

abetting in the use of a firearm in furtherance of a carjacking offense. See Crim No. 12-560 at Dkt.

No. 105 Second Amended Judgment. Considering the elements of a carjacking offense, namely,

“whoever, with the intent to cause death or serious bodily harm takes a motor vehicle . . . from the



                                                    5
person or presence of another by force and violence or by intimidation . . .”, the Court is bound to

conclude that violence is required as part of the offense. Most critical and determinative, the First

Circuit has concluded that a carjacking offense is a crime of violence under the force clause. See

United States v. Cruz-Rivera 904 F.3d at 66.

       Thus, consistent with the First Circuit’s determination and regardless of the Supreme

Court’s determination in Davis, the Court finds it is irrelevant whether § 924(c)’s residual clause

is unconstitutional as the type offense committed by the petitioner causes that the crime be

considered “a crime of violence” as the federal carjacking statute contains the element of

committing the crime “with intent to cause death or bodily harm.” 18 U.S.C. § 2119 (Emphasis

ours). Petitioner effectively pled guilty in the instant case of conspiracy to take a motor vehicle

with intent to cause death or serious bodily injury. Using a “black colored handgun” and further

the “victim was abducted and suffered bodily injury.” See Crim No. 12-560 Plea Agreement

Statement of Facts at Dkt. No. 58 at p. 11.

       Accordingly, the Court need not to proceed further. The Court holds that Ortiz-Brook’s

offense falls within the § 924(c) force clause. More importantly, the Defendant was found guilty

of a carjacking offense which has been consistently ruled as a “crime of violence” as said offense

requires the “intent to cause death or serious bodily harm.” See 18 U.S.C. § 2119; see also Cruz-

Rivera, 905 F.3d at 66. Thus, Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under

28 U.S.C. §2255 is DENIED.

                                     III.     CONCLUSION

        For the reasons elucidated above, the Court DENIES Petitioner, Kevin Ortiz-Brook’s

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody (Dkt. No. 1). Judgment of dismissal is to be entered accordingly.


                                                 6
       It is further ordered that no certificate of appealability should be issued in the event that

Petitioner filed a notice of appeal because there is no substantial showing of the denial of a

constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 3rd, day of December, 2019.


                                                                     S/Daniel R. Domínguez
                                                                       Daniel R. Domínguez
                                                                     United States District Judge




                                                 7
